PER CURIAM.
Petitioner seeks a writ of certiorari to prevent the discovery of an agreement entered into at a mediation in a separate action between the petitioner and a co-defendant. This agreement was already the subject of two prior petitions for writ of certiorari, in case numbers 3D03-452 and 3D03-438, which resulted in the denial of the petitions. Although the petitioner argues that those two prior petitions were denied without a written opinion and thus do not constitute either res judicata or the law of the case, we decline, in the exercise of our discretion, to contemplate a third petition.
We therefore deny the petition in this case. The prior stay order is hereby lifted. The motion to appear as amicus curiae filed by the Florida Academy of Professional Mediators, Inc. is denied as moot.